             Case 3:21-cv-05303-MJP-JRC Document 8 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       ROBERT NOLAN BOWERS,
                                                                CASE NO. 3:21-cv-05303-MJP-JRC
11                               Plaintiff,
                                                                ORDER
12               v.

13       ABERDEEN POLICE DEPARTMENT,

14                               Defendant.

15

16           This matter is before the Court on defendants’ motion to stay (“motion”). Dkt. 4.

17   Defendants move to stay this civil proceeding pending the end of plaintiff’s parallel criminal

18   proceeding in state court filed on May 4, 2021. Dkt. 4. Plaintiff did not file any opposition to the

19   motion. See Dkt.

20           Plaintiff’s criminal charges arising out of an incident on January 27, 2021 are currently

21   proceeding in Grays County Superior Court and the case was set for trial beginning May 25,

22   2021. Dkt. 5, Declaration of Counsel for Defendants. Plaintiff is charged with burglary in the

23   first degree, assault in the third degree, and resisting arrest. Id. In April 2021, this case was

24


     ORDER - 1
             Case 3:21-cv-05303-MJP-JRC Document 8 Filed 06/17/21 Page 2 of 2




 1   removed from state court. Dkt. 1. Plaintiff alleges the officers involved in his January 2021

 2   arrest used excessive force. Dkt. 1, 2. Discovery has not yet begun in this case and a scheduling

 3   order has not been has been issued. See Dkt.

 4           The Constitution does not ordinarily require a stay of civil proceedings pending the

 5   outcome of criminal proceedings. Keating v. Office of Thrift Supervision, 45 F.3d 322 (9th Cir.

 6   1995); Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989). In the

 7   absence of substantial prejudice to the rights of the parties involved, simultaneous parallel civil

 8   and criminal proceedings are unobjectionable. Keating, 45 F.3d at 324. Nevertheless, a court

 9   may decide in its discretion to stay civil proceedings when the interests of justice require such

10   action. Id.

11           Before the Court is able to make a determination on defendants’ motion to stay, the Court

12   orders defendants to file a status update on or before June 23, 2021. Defendants are directed to

13   apprise the Court of plaintiff’s proceedings in his criminal case and whether plaintiff’s criminal

14   trial has concluded. The Clerk of Court is directed to re-note the pending motion for June 23, 2021.

15           Dated this 17th day of June, 2021.

16

17
                                                           A
                                                           J. Richard Creatura
                                                           Chief United States Magistrate Judge
18

19

20

21

22

23

24


     ORDER - 2
